DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 and 17-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 14 and 26, the limitations “first and second groove cross- sections each delimiting respective groove surfaces having a same size as one another” is indefinite, in context, since it cannot be discerned which components are being compared or rather what specific structures have the same size. Are the surfaces defining each respective groove the same size or are corresponding surfaces of the grooves in different cross sectional shapes the same size and if so how do the surfaces correspond to one another. Further, does the size of the surfaces correspond to the thickness, length and width or just one of the aforementioned parameters? For Examination purposes and in accordance with the specification and drawings, “first and second groove cross- sections each delimiting respective groove surfaces having a same size as one another” will be interpreted as – first and second groove cross- 
Regarding Claim 27, the limitations “groove bottom” is indefinite, in context, since it cannot be discerned what direction of the groove is considered to be the bottom, wherein the groove is situated in the vertical direction. For Examination purposes and in accordance with the specification and drawings, “groove bottom” will be interpreted as – groove end --.
Regarding Claim 29, the limitations “each of said cross-sectional shapes being individually asymmetrical along a respective length of thereof with respect to a mirror plane extending along said main direction of extension” is indefinite, in context, since it cannot be discerned if the mirror plane is the same plane for each individual cross-sectional shapes and no point of reference is provided that would distinguish where the mirror plane is situated.  For Examination purposes and in accordance with the specification and drawings, the mirror plane is applicable to any point of reference along the main direction of extension.
Regarding Claim 30, the limitations “cross-sectional shapes have a same length as one another in said main direction of extension” is indefinite, in context, since it cannot be discerned what length is attributed to a cross sectional shape, wherein a cross sectional shape is known to one of ordinary skill in the art to be the shape when a cut is made straight through an object, thusly having no specified length. If the cross sectional shapes of the instant invention do have a length than the respective shapes would change and not be a singular shape that corresponds to a singular cross section. cross-sectional shapes have a same length as one another in said main direction of extension” will be interpreted as the cross sectional shapes have a length in the main direction of extension.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 17-18 and 20-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truesdell et al. (US Patent 4150518) hereinafter referred to as Truesdell.
[AltContent: connector][AltContent: textbox (Second Cross-Sectional Shape)][AltContent: connector][AltContent: textbox (First Cross-Sectional Shape)]
    PNG
    media_image1.png
    566
    324
    media_image1.png
    Greyscale

Truesdell Figure 5
[AltContent: arrow][AltContent: textbox (Groove)]

    PNG
    media_image2.png
    215
    399
    media_image2.png
    Greyscale

Truesdell Figure 6a

Regarding Claim 14, Truesdell discloses a domestic refrigeration or freezer appliance device, comprising: 
a frame unit (refrigerator cabinet is shown in figure 1) at least partially delimiting an access opening (shown in figure 1, being the opening within the interior of the refrigerator), said frame unit including at least one frame sub-element (36); 
said at least one frame sub-element having a main direction of extension (shown in figures 1-2 and 5, wherein the main direction is top to bottom relative to the refrigerator) and a subregion (shown in figures 1-2 and 5, being the region containing the clips (36)); 
said at least one frame sub-element having at least one groove (as shown in annotated figure 6a above, wherein the groove is formed between the legs (54)) running at least substantially parallel to said main direction of extension (shown in figures 1-2, 4 and 6); and 
said at least one frame sub-element having at least two cross-sectional shapes (shown in annotated figure 5) being different from one another in said subregion relative to said main direction of extension (shown in annotated figure 5, the annotated cross sectional shapes are different, wherein the slot (58) is absent in the first cross sectional shape and present in the second cross sectional shape));
said at least one groove having a first groove cross-section being delimited by a first cross-sectional shape of said two cross-sectional shapes differing substantially from one another (shown in figures 2, 5 and 6, wherein the groove has a shape in the region of the clip containing the “First Cross-Sectional Shape”) and a second groove cross-section being delimited by a second cross-sectional shape of said two cross-sectional 
said first and second groove cross-sections having substantially identical shape to one another (the difference between the groove cross sections depends on whether the slot is present, wherein the groove sizes are the same);
said first and second groove cross-sections each delimiting respective groove surfaces having a same size as one another (as shown in annotated figure 5 and figure 6, the groove cross sections have a same width and wall (54) thickness).
Regarding Claim 17, Truesdell further discloses an at least substantially oblong heating element (72), disposed at said at least one groove (shown in figure 2) for at least partially counteracting an icing of said frame unit (“The clip or retainer construction also locates the hot gas line which is usually provided around the front edge of the divider wall to prevent condensation at this region”, col. 1 ll. 57-60, wherein the hot gas counteracts cooling).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “for at least partially counteracting an icing of said frame unit”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 18, Truesdell further discloses a fixing unit (34 and 36) including said frame sub-element (36) and at least one cover (34) at least partially covering said at least one groove (shown in figure 2).
Regarding Claim 20, Truesdell further discloses said cross- sectional shapes are disposed alternately at least in sections relative to said main direction of extension (shown in annotated figure 2).
Regarding Claim 22, Truesdell further discloses said cross-sectional shapes continuously merge into one another at least in sections (shown in annotated figure 2 and figure 5).
Regarding Claim 23, Truesdell further discloses said frame sub-element (36) has at least one of an at least substantially curved structure at least in sections, in said main direction of extension (shown in figure 6, wherein numerous curved surfaces are present).
Regarding Claim 24, Truesdell further discloses at least one support element (40) configured to rest against said heating element (shown in figure 2).
Regarding Claim 25, Truesdell further discloses a domestic refrigeration or freezer appliance (shown in figure 1 of Truesdell), comprising a domestic refrigeration or freezer appliance device according to claim 14 (see abstract and the rejection of Claim 14).
Regarding Claim 26, Truesdell discloses a method for manufacturing a domestic refrigeration or freezer appliance device, the method comprising the following steps: 
providing a frame unit (refrigerator cabinet is shown in figure 1) delimiting an access opening (shown in figure 1, being the opening within the interior of the refrigerator), said frame unit including at least one frame sub-element (36); 

introducing at least one groove into the frame sub-element (as shown in annotated figure 6a above, wherein the groove is formed between the legs (54)), the at least one groove running at least substantially parallel to said main direction of extension (shown in figures 1-2, 4 and 6); and 
providing the frame sub-element with two cross-sectional shapes (shown in annotated figure 5) differing substantially from one another in the subregion relative to the main direction of extension (shown in annotated figure 5, the annotated cross sectional shapes are different, wherein the slot (58) is absent in the first cross sectional shape and present in the second cross sectional shape));
the at least one groove having a first groove cross-section being delimited by a first cross-sectional shape of the two cross-sectional shapes being different from one another (shown in figures 2, 5 and 6, wherein the groove has a shape in the region of the clip containing the “First Cross-Sectional Shape”) and a second groove cross-section being delimited by a second cross-sectional shape of said two cross-sectional shapes differing substantially from one another (shown in figures 2, 5 and 6, wherein the groove has a shape in the region of the clip containing the “Second Cross-Sectional Shape”)), 

the first and second groove cross-sections each delimiting respective groove surfaces having a same size as one another (as shown in annotated figure 5 and figure 6, the groove cross sections have a same width and wall (54) thickness).
Regarding Claim 27, Truesdell further discloses said at least one groove (shown in annotated figure 2) has a groove bottom (adjacent base portion (52)) and a groove opening opposite said groove bottom (shown in figure 6), said at least one cover (34) at least partially covering said groove opening (shown in figure 2).
Regarding Claim 28, Truesdell further discloses said groove bottom (52) and said at least one cover (34) define opposing fixing regions (shown in figure 2, wherein the flat base portion (52) is fixed to the liner walls (22) above the groove and the clip (34) is fixed to the liner walls (22) below the groove).


[AltContent: textbox (Groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mirror Plane)][AltContent: connector]
    PNG
    media_image2.png
    215
    399
    media_image2.png
    Greyscale

Truesdell Figure 6b
Regarding Claim 29, Truesdell discloses a domestic refrigeration or freezer appliance device, comprising: 
a frame unit (refrigerator cabinet is shown in figure 1) at least partially delimiting an access opening (shown in figure 1, being the opening within the interior of the refrigerator), said frame unit including at least one frame sub-element (36); 
said at least one frame sub-element having a main direction of extension (shown in figures 1-2 and 5, wherein the main direction is top to bottom relative to the refrigerator) and a subregion (shown in figures 1-2 and 5, being the region containing the clips (36)); 
said at least one frame sub-element having at least one groove (as shown in annotated figure 6b above, wherein the groove is formed between the legs (54)) running at least substantially parallel to said main direction of extension (shown in figures 1-2, 4 and 6); and 
said at least one frame sub-element having two cross- sectional shapes (shown in annotated figure 5) differing substantially from one another in said subregion relative to said main direction of extension (shown in annotated figure 5, the annotated cross sectional shapes are different, wherein the slot (58) is absent in the first cross sectional shape and present in the second cross sectional shape)), each of said cross-sectional shapes being individually asymmetrical along a respective length of thereof with respect to a mirror plane extending along said main direction of extension (shown in annotated figure 5 and figure 6b, wherein the “First Cross-Sectional Shape” and the “Second 
Regarding Claim 30, Truesdell further discloses said cross-sectional shapes have a same length as one another in said main direction of extension (shown in annotated figure 5, wherein the annotated cross sectional shapes represent portions of the clip (36) that have a length).

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763